                   Case 1:20-cv-00461-SKO Document 17 Filed 01/04/21 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                      UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
12                                                            Case No.: 1:20-cv-00461-SKO
13    SHAILEY MICHELE EMERY,
                                                              STIPULATION AND ORDER FOR A
                       Plaintiff,                             FIRST EXTENSION OF TIME
14
              v.                                              (Doc. 16)
15
      ANDREW SAUL,
16
      Commissioner of Social Security,
17                     Defendant.
18
19
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
20
     counsel of record, that the time for responding to Plaintiff’s Motion for Summary Judgment be
21
     extended from January 6, 2021 to February 5, 2021. This is Defendant’s first request for an
22
     extension of time to respond to Plaintiff’s motion. Defendant respectfully requests this
23
     additional time because of the holiday season and Defendant’s counsel has a higher than normal
24
     workload, including two other district court briefs due January 6, 2021
25
              The parties further stipulate that the Court’s Scheduling Order shall be modified
26
     accordingly.
27
         •    Defendant shall serve and file a responsive brief on or before February 5, 2021; and
28


     Stip. & Order for Ext.; Case No. 1:20-cv-00461-SKO   1
                Case 1:20-cv-00461-SKO Document 17 Filed 01/04/21 Page 2 of 2



 1       •    Plaintiff may serve and file a reply within 15 days of service of defendant's responsive
 2            brief (on or before February 20, 2021).
 3
 4                                                        Respectfully submitted,

 5   Dated: December 23, 2020                             /s/ * Jonathan Pena
                                                          (*as authorized via e-mail on 12/23/20)
 6                                                        JONTHAN PENA
 7                                                        Attorney for Plaintiff

 8
     Dated: December 23, 2020                             McGREGOR W. SCOTT
 9
                                                          United States Attorney
10                                                        DEBORAH LEE STACHEL
                                                          Acting Regional Chief Counsel, Region IX
11                                                        Social Security Administration
12
                                                  By:     /s/ Marcelo Illarmo
13                                                        MARCELO ILLARMO
                                                          Special Assistant United States Attorney
14
                                                          Attorneys for Defendant
15
16
17
18                                                        ORDER

19            Pursuant to the parties’ stipulation (Doc. 16), and for good cause shown, IT IS ORDERED
20   that Defendant shall have an extension, up to and including February 5, 2021, to respond to
21   Plaintiff’s Motion for Summary Judgment. All other dates in the Scheduling Order (Doc. 5) shall
22
     be extended accordingly.
23
24   IT IS SO ORDERED.
25
26
     Dated:      January 4, 2021                                        /s/   Sheila K. Oberto           .
                                                                 UNITED STATES MAGISTRATE JUDGE
27
28


     Stip. & Order for Ext.; Case No. 1:20-cv-00461-SKO      2
